DETAILED ACTION
This is responsive to the application filed 24 March 2020.
Claims 26-50 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the camera" in line 6.  There is insufficient antecedent basis for this limitation in the claim. According to the specification, the limitation will be interpreted as ‘the microphone’. Claims 37-45 are rejected for depending upon a rejected claim without providing a remedy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (USPN 9,401,140) in view of Salvador et al. (USPN 9,153,231).
Claim 26:
Weber discloses an apparatus for speech model with personalization via ambient context harvesting (Abstract), comprising: 
a microphone to capture audio signals (“the input device 218 includes one or more microphones or receivers for capturing speech”, col. 6, lines 30-34); 
a context harvesting module to determine a context associated with the captured audio signals (“a speaker of the speech may be identified, or the speaker may be identified as having a particular characteristic”, col. 12, lines 64-66); 
a confidence module to determine a confidence score of the context as applied to the audio signals (“speech recognition results may be generated from the speech (e.g., the speech may be transcribed into text using the acoustic model) … confidence value of the speech recognition results (e.g., a transcription) may be generated and analyzed”, col. 13, lines 13-26); and 
a training module to train a speech recognition model in response to the confidence being above a predetermined threshold (“If the confidence value of the speech recognition results does satisfy the threshold, a weight for the speech recognition results may be generated  … the acoustic model may be updated based at least in part on the speech recognition results”, col. 13, lines 49-59).
Weber does not explicitly disclose wherein the speech recognition model is a neural network.
In a similar system training a speech recognition model, Salvador discloses wherein the trained speech recognition model is a neural network (“performs ASR on the utterance using a neural network, as shown in block 108, and then retrains the neural network based on the neural network output”, col. 2, lines 19-25).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of building Weber’s speech recognition model using a neural network because such models are standard option in automatic speech recognition systems (Salvador, “In certain devices which perform automatic speech recognition, neural networks may be used to determine what sounds/words are spoken by a user”, col. 1, lines 57-59).
Claim 27:
Weber in view of Salvador disclose the apparatus of claim 26, wherein the context is determined by deriving a structured interaction based on a dialogue pattern (a speaker's vocabulary and frequently used words) within the audio signals (Weber, “a speaker's vocabulary and frequently used words may be used as a proxy for his or her age, as older speakers may use words differently from younger speakers (e.g., the difference in words used by teenagers and adults). In another example, workers in an office may have a vocabulary that relates to business tasks performed by those workers”, col. 5, lines 11-16).
Claim 28:
Weber in view of Salvador disclose the apparatus of claim 26, wherein the context is based on, at least in part, behavioral data (Weber, “a speaker's vocabulary and frequently used words may be used as a proxy for his or her age, as older speakers may use words differently from younger speakers (e.g., the difference in words used by teenagers and adults). In another example, workers in an office may have a vocabulary that relates to business tasks performed by those workers”, col. 5, lines 11-16).
Claim 29:
Weber in view of Salvador disclose the apparatus of claim 26, but Weber does not explicitly disclose wherein the confidence comprises a language confidence.
Salvador discloses calculation speech recognition confidence score using a language confidence (i.e. language model) (Weber, “The recognition score may be based on a number of factors including, for example, the similarity of the sound in the utterance to models for language sounds (e.g., an acoustic model), and the likelihood that a particular word which matches the sounds would be included in the sentence at the specific location (e.g., using a language or grammar model)”, col. 4, lines 3-12).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of calculating Weber’s confidence using a language model because such models are standard in automatic speech recognition systems (Salvador, “The neural networks may be acoustic model neural networks or language model neural networks”, Abstract).
Claim 30:
Weber in view of Salvador disclose the apparatus of claim 26, wherein the confidence comprises an acoustic confidence (Weber, col. 13, lines 49-59).
Claim 31:
Weber in view of Salvador disclose the apparatus of claim 26, wherein the confidence comprises a pattern (frequently used words) confidence (Weber, “a speaker's vocabulary and frequently used words may be used as a proxy for his or her age, as older speakers may use words differently from younger speakers (e.g., the difference in words used by teenagers and adults)”, col. 5, lines 11-16).
Claim 32:
Weber in view of Salvador disclose the apparatus of claim 26, wherein the context is determined by deriving a structured interaction (speech or batches of speech) based on a dialogue pattern within the audio signals, and in response to the structured interaction being a new structured interaction (new speech or new batches of speech), the structured interaction is stored in a database (Weber, “modeling module 316B may further update the acoustic model when it receives new speech or new batches of speech to transcribe. Older data used to update the acoustic model may be discarded in some embodiments, such that only adjustments prompted by more recent speech recognition results are used to generate the updated acoustic model … In some embodiments, a moving average may be used instead of a window, for example, with an exponentially decaying weight. With a moving average, the influence of older batches may gradually decay over time”, col. 5, lines 11-16. Note to use the moving average the new batches need to be stored).
Claim 33:
Weber in view of Salvador disclose the apparatus of claim 26, in response to the confidence being above the predetermined threshold, adapting an acoustic model using the context and the audio signals (Weber, col. 13, lines 49-59).
However, Weber does not explicitly disclose adapting a language model using the context and the audio signals.
Salvador discloses adapting a language model using context and audio signals (Weber, “The recognition score may be based on a number of factors including, for example, the similarity of the sound in the utterance to models for language sounds (e.g., an acoustic model), and the likelihood that a particular word which matches the sounds would be included in the sentence at the specific location (e.g., using a language or grammar model)”, col. 4, lines 3-12).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of calculating Weber’s confidence using a language model because such models are standard in automatic speech recognition systems (Salvador, “The neural networks may be acoustic model neural networks or language model neural networks”, Abstract).
Claim 34:
Weber in view of Salvador disclose the apparatus of claim 26, wherein the context is determined by deriving a structured interaction (speech or batches of speech) modeling module 316B may further update the acoustic model when it receives new speech or new batches of speech to transcribe. Older data used to update the acoustic model may be discarded in some embodiments, such that only adjustments prompted by more recent speech recognition results are used to generate the updated acoustic model … In some embodiments, a moving average may be used instead of a window, for example, with an exponentially decaying weight. With a moving average, the influence of older batches may gradually decay over time”, col. 5, lines 11-16. Note to use the moving average the new batches as well as the new batches need to be stored).
Claim 35:
Weber in view of Salvador disclose the apparatus of claim 26, wherein the training module iteratively trains and adapts the neural network based on additional contexts (noisy environment) and associated audio data (Salvador, “The output of the speech recognition system may be used to retrain the acoustic model neural network based on processing of this first spoken utterance. The user then steps outside to a noisy environment and inputs a second spoken utterance into the device. The output of an acoustic model neural network may be used to retrain the acoustic model neural network based on processing of the second spoken utterance”, col. 11, lines 51-61).
Claims 36-45:
Weber in view of Salvador discloses  a system for speech model with personalization via ambient context harvesting, comprising: a microphone to capture 
Claims 46-50:
Weber in view of Salvador discloses  a method, comprising the steps carried out by the modules of the apparatus of claims 26-30 as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naik et al. (USPN 9,697,822) discloses updating an adaptive speech recognition model by comparing a call audio signal with the adaptive speech recognition model, generating a confidence score based on the comparison; in accordance with a determination that the confidence score is at or above a predetermined threshold, updating the adaptive speech recognition model with the training data derived from the call audio signal; and, in accordance with a determination that the confidence score is below the predetermined threshold, forgoing the updating of the adaptive speech recognition model.
Siohan et al. (US PGPub 2015/0379983) discloses a system for generating a set of training utterances. The system includes actions of obtaining a target multi-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657